Order entered July 11, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00339-CV

   IN RE RAMON C. HILL, SOVEREIGN ELECTRONICS, INC., AND SOVEREIGN
                    SECURITY SYSTEMS, INC., Relators

                Original Proceeding from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-01308-2008

                                          ORDER
       Before the Court is relators’ unopposed motion to withdraw or dismiss their petition for

writ of mandamus.    We GRANT the motion and DISMISS relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE